DETAILED ACTION
Claim(s) 1-18, 20 and 21 are presented for examination. 
Claim(s) 1-3, 7, 13, 14 and 18 are amended.
Claim 19 is canceled.
Claim 21 is new.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The revised abstract of the disclosure filed May 9th, 2022 is being considered. The objection is withdrawn.
Drawings
Applicant’s remarks filed May 9th, 2022 to overcome an objection of the drawings is/are being considered. The objection is withdrawn.

Claim Objections
Applicant’s amendment of claim 7 to overcome an objection under minor informalities is being considered. The objection is withdrawn.

Response to Arguments
Applicant’s arguments, (see remarks pages 8 of 14), filed May 9th, 2022, with respect to rejection of claim(s) 1-20 under 35 U.S.C. § 112(b) have been fully considered and they are persuasive. The rejection is withdrawn. 

Applicant’s arguments, (see remarks pages 8-13 of 14), filed May 9th, 2022, with respect to rejection of claim(s) 1-20 under 35 U.S.C. § 103 have been fully considered but they are moot because the arguments do not apply to the references being used individually or in combination to teach the added limitations of the proposed amendment. 

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 1-18, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites: “when the UE is in the usage area ... transmitting data...” in line 12. 
	It is unclear if the limitation is referring to “a user equipment (UE)” in line 1 or “a second UE” in line 8. 
	
	Claim 14 recites “... at least one UE ... within the usage area” in lines 10-11.
	It is unclear if the limitation is referring to “a (UE)” in line 2 or “at least one UE” in line 9.
	There is insufficient antecedent basis for this limitation in the claim. 


	Claims 13 and 21 also recite similar limitation(s). 
	Claim(s) 2-12, 15-18 and 20 are also being rejected for being dependent on a rejected base claim as set forth above.

For the purpose of examination, examiner will interpret as best understood. 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 4-6, 10-14, 16-18, 20 and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Nam et al. (US 2021/0022173 A1; also see provisional application # 62/876,411) hereinafter “Nam” provisional ‘411 in view of GULATI et al. (US 2018/0324882 A1) hereinafter “Gulati”.

Regarding Claim 1,
	Nam discloses a method [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, a process “900”; also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, a process “900”], performed by a user equipment (UE) in a UE group [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, where a target UE (e.g., UE “120” and/or the like) performs operations associated with sidelink communication resource signaling; also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, where a target UE (e.g., UE “120” and/or the like) performs operations associated with sidelink communication resource signaling], the method [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, the process “900”; also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, the process “900”] comprising: 
	receiving [see fig(s). 1 & 9: Step “910”, pg. 9, ¶109 lines 1-4, receiving; also see provisional ‘411, fig(s). 1 & 9: Step “910”, pg. 29, ¶104 lines 1-7, receiving], from a radio access network (RAN) node [see fig(s). 1 & 9: Step “910”, pg. 9, ¶109 lines 1-4, from a serving base station (BS); also see provisional ‘411, fig(s). 1 & 9: Step “910”, pg. 29, ¶104 lines 1-7, from a serving base station (BS)], a first resource configuration message including configuration information for sidelink resources indicated by a sidelink resource grant and conditions for using sidelink resources of the sidelink resource grant [see fig(s). 1 & 9: Step “910”, pg. 9, ¶109 lines 1-4, ¶117 lines 1-5, a sidelink resource grant via a physical downlink control channel (PDCCH) message associated with a group radio network temporary identity (RNTI) that identifies one or more resources for sidelink reception from a source UE; also see provisional ‘411, fig(s). 1 & 9: Step “910”, pg. 29, ¶104 lines 1-7, a sidelink resource grant via a physical downlink control channel (PDCCH) message associated with a group radio network temporary identity (RNTI) that identifies one or more resources for sidelink reception from a source UE].
	Although Nam discloses receiving, from a radio access network (RAN) node, a first resource configuration message and conditions for using sidelink resources, Nam does not explicitly teach wherein “the conditions indicate a usage area associated with a geographic area identifier (ID) range”; “receiving, from a second UE of the UE group, a second sidelink resource configuration message, the second sidelink resource configuration message including an activation indicator to indicate at least a portion of the sidelink resources of the sidelink resource grant to be activated”; and “when the UE is in the usage area, transmitting data using the portion of the sidelink resources that are activated based on the configuration information, the conditions, and the activation indicator”.
	However Gulati discloses receiving [see fig(s) 4 & 6: Step “602”, pg. 9, ¶87 lines 1-15; ¶88 lines 1-13, receiving, by a remote UE “466”], from a radio access network (RAN) node [see fig(s) 4 & 6: Step “602”, pg. 9, ¶87 lines 1-15; ¶88 lines 1-13, from a network entity (e.g., base station “462”)], a first resource configuration message including configuration information for sidelink resources [see fig(s) 4 & 6: Step “602”, pg. 9, ¶87 lines 1-15; ¶88 lines 1-13, a message or indication to establish a connection with a relay UE “464” on a sidelink channel “430”] indicated by a sidelink resource grant and conditions for using sidelink resources of the sidelink resource grant [see fig(s) 4 & 6: Step “602”, pg. 9, ¶87 lines 1-15; ¶88 lines 1-13, to obtain a sidelink grant for the remote UE “466” while the relay UE “464” is in a connected state], wherein the conditions indicate a usage area associated with a geographic area identifier (ID) range [see fig(s) 4 & 6: Step “602”, pg. 6, ¶62 lines 1-4, the base station “462” provides a single or bulk radio network temporary identifier (RNTI) for each remote UE “466” that is connected with relay UE “464”]; 
	receiving [see fig(s) 4 & 6: Step “606”, pg. 9, ¶89 lines 6-13, receive, on the sidelink channel “430”], from a second UE of the UE group [see fig(s) 4 & 6: Step “606”, pg. 9, ¶89 lines 6-13, from the relay UE “464”], a second sidelink resource configuration message [see fig(s) 4 & 6: Step “606”, pg. 9, ¶89 lines 6-13, a sidelink grant associated with an RNTI of the remote UE “466”], the second sidelink resource configuration message including an activation indicator to indicate at least a portion of the sidelink resources of the sidelink resource grant to be activated [see fig(s) 4 & 6: Step “606”, pg. 9, ¶90 lines 1-6, the sidelink grant associated with the RNTI provides radio resources for bi-directional communication on the sidelink channel “430” corresponding to a “PC5” interface]; and
	when the UE is in the usage area [see fig(s) 4 & 7: Step “702”, pg. 9, ¶91 lines 1-18, after receiving (i.e. step “602”), the least one indication including resource allocation information for at least one of the relay UE “464” or a remote UE “466”], transmitting data using the portion of the sidelink resources that are activated based on the configuration information [see fig(s) 4 & 7: Step “704”, pg. 9, ¶91 lines 1-18, the relay UE “464” transmits, on the sidelink channel “430”, the resource allocation information to the remote UE “466”], the conditions [see fig(s) 4 & 7: Step “704”, pg. 9, ¶92 lines 1-10, a DCI including resource allocation for at least one of the relay UE 464 or the remote UE “466”], and the activation indicator [see fig(s) 4 & 7: Step “704”, pg. 9, ¶92 lines 1-10, and the RNTI of the remote UE “466”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein “the conditions indicate a usage area associated with a geographic area identifier (ID) range”; “receiving, from a second UE of the UE group, a second sidelink resource configuration message, the second sidelink resource configuration message including an activation indicator to indicate at least a portion of the sidelink resources of the sidelink resource grant to be activated”; and “when the UE is in the usage area, transmitting data using the portion of the sidelink resources that are activated based on the configuration information, the conditions, and the activation indicator” as taught by Gulati in the system of Nam to provide efficient operations with respect to power and resource utilization in wireless communication systems [see Gulati, pg. 1, ¶5 lines 1-5].

Regarding Claim 2,
	The combined system of Nam and Gulati discloses the method of claim 1 [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, the process “900”; also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, the process “900”].
	Nam further discloses, wherein the conditions [see fig(s). 1 & 9: Step “910”, pg. 9, ¶109 lines 1-4, ¶117 lines 1-5, the one or more resources for sidelink reception from a source UE; also see provisional ‘411, fig(s). 1 & 9: Step “910”, pg. 29, ¶104 lines 1-7, the one or more resources for sidelink reception from a source UE] further comprises:
	channel condition thresholds [see pg. 4, ¶46 lines 1-5, RSRP, RSSI, RSRQ, CQI, and/or the like; also see provisional ‘411, pg. 13, ¶43 lines 1-3, RSRP, RSSI, RSRQ, CQI, and/or the like].

Regarding Claim 4,
	Nam discloses the method of claim 1 [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, the process “900”; also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, the process “900”], wherein the method [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, the process “900”; also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, the process “900”] comprises:
	receiving [see fig(s). 1 & 9: Step “910”, pg. 9, ¶109 lines 1-4, receiving; also see provisional ‘411, fig(s). 1 & 9: Step “910”, pg. 29, ¶104 lines 1-7, receiving], from a radio access network (RAN) node [see fig(s). 1 & 9: Step “910”, pg. 9, ¶109 lines 1-4, from a serving base station (BS); also see provisional ‘411, fig(s). 1 & 9: Step “910”, pg. 29, ¶104 lines 1-7, from a serving base station (BS)], a first resource configuration message including configuration information for sidelink resource grant and the conditions for using the sidelink resources [see fig(s). 1 & 9: Step “910”, pg. 9, ¶109 lines 1-4, ¶117 lines 1-5, a sidelink resource grant via a PDCCH message associated with a group RNTI that identifies one or more resources for sidelink reception from a source UE; also see provisional ‘411, fig(s). 1 & 9: Step “910”, pg. 29, ¶104 lines 1-7, a sidelink resource grant via a PDCCH message associated with a group RNTI that identifies one or more resources for sidelink reception from a source UE].
	Nam does not explicitly teach the method comprises receiving the first resource configuration message through “Radio Resource Control (RRC)” signaling.
	However Gulati discloses the method comprises receiving the first resource configuration message through Radio Resource Control (RRC) signaling [see pg. 5, ¶82 lines 5-8, Radio Resource Control (RRC) signaling].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the method comprises receiving the first resource configuration message through “Radio Resource Control (RRC)” signaling as taught by Gulati in the system of Nam for the same motivation as set forth in claim 1.
	
Regarding Claim 5,
	The combined system of Nam and Gulati discloses the method of claim 1 [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, the process “900”; also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, the process “900”].
	Nam further discloses wherein receiving [see fig(s). 1 & 9: Step “910”, pg. 9, ¶109 lines 1-4, receiving; also see provisional ‘411, fig(s). 1 & 9: Step “910”, pg. 29, ¶104 lines 1-7, receiving], from a radio access network (RAN) node [see fig(s). 1 & 9: Step “910”, pg. 9, ¶109 lines 1-4, from a serving base station (BS); also see provisional ‘411, fig(s). 1 & 9: Step “910”, pg. 29, ¶104 lines 1-7, from a serving base station (BS)], a first resource configuration message including configuration information for sidelink resource grant and the conditions for using the sidelink resources [see fig(s). 1 & 9: Step “910”, pg. 9, ¶109 lines 1-4, ¶117 lines 1-5, a sidelink resource grant via a PDCCH message associated with a group RNTI that identifies one or more resources for sidelink reception from a source UE; also see provisional ‘411, fig(s). 1 & 9: Step “910”, pg. 29, ¶104 lines 1-7, a sidelink resource grant via a PDCCH message associated with a group RNTI that identifies one or more resources for sidelink reception from a source UE] comprises receiving the first resource configuration message as part of a system information block (SIB) message [see pg. 5, ¶60 lines 1-3, the base station transmits system information, such as system information blocks (SIBs) on a physical downlink shared channel (PDSCH) in certain slots; also see provisional ‘411, pg. 18, ¶57 lines 1-3, the base station transmits system information, such as system information blocks (SIBs) on a physical downlink shared channel (PDSCH) in certain slots].

Regarding Claim 6,
	The combined system of Nam and Gulati discloses the method of claim 1 [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, the process “900”; also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, the process “900”].
	Nam further discloses wherein: the second UE is at least one of a lead UE and an authorized UE [see pg. 4, ¶48 lines 1-9, the target UE “120” includes means for receiving, from a serving BS, a sidelink resource grant that identifies one or more resources for sidelink reception from a source UE; also see provisional ‘411, pg. 14, ¶45 lines 1-9, the target UE “120” includes means for receiving, from a serving BS, a sidelink resource grant that identifies one or more resources for sidelink reception from a source UE]; and 
	the UE group is a RAN UE group having a group identifier assigned by the RAN [see pg. 7, ¶88 lines 14-16, the BS “110” transmits a PDCCH transmission that identifies the sidelink grant for a group of UEs “120” associated with the common RNTI; also see provisional ‘411, pg. 25, ¶85 lines 8-12, the BS “110” transmits a PDCCH transmission that identifies the sidelink grant for a group of UEs “120” associated with the common RNTI].

Regarding Claim 10,
	The combined system of Nam and Gulati discloses the method of claim 1 [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, the process “900”; also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, the process “900”].
	Nam further discloses wherein the configuration information for sidelink resources indicated by a sidelink resource grant and conditions for using sidelink resources of the sidelink resource grant [see fig(s). 1 & 9: Step “910”, pg. 9, ¶109 lines 1-4, ¶117 lines 1-5, the sidelink resource grant associated with a group RNTI that identifies one or more resources for sidelink reception from a source UE; also see provisional ‘411, fig(s). 1 & 9: Step “910”, pg. 29, ¶104 lines 1-7, a sidelink resource grant associated with a group RNTI that identifies one or more resources for sidelink reception from a source UE] comprises a configured sidelink map associated with a validity time duration and a validity location area [see pg. 7, ¶88 lines 11-17, the indication of the sidelink grant includes one or more identifiers of the source UE “120”, the target UE “120”, and/or the like; also see provisional ‘411, pg. 25, ¶85 lines 12-14, the indication of the sidelink grant includes one or more identifiers of the source UE “120”, the target UE “120”, and/or the like].

Regarding Claim 11,
	The combined system of Nam and Gulati discloses the method of claim 10 [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, the process “900”; also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, the process “900”].
	Nam further discloses wherein the configured sidelink map is a dedicated sidelink map comprising a set of non-overlapping and non-interfering resources for use by the UE [see pg. 7, ¶86 lines 1-6, sidelink resources are partitioned (e.g., using time division multiplexing (TDM)) into a first type that is grantable and a second type that is not grantable; also see provisional ‘411, pg. 24, ¶83 lines 1-4, sidelink resources are partitioned (e.g., using time division multiplexing (TDM)) into a first type that is grantable and a second type that is not grantable].

Regarding Claim 12,
	The combined system of Nam and Gulati discloses the method of claim 10 [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, the process “900”; also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, the process “900”].
	Nam further discloses wherein the configured sidelink map is a common sidelink map indicative of resources for use by the UE and other UEs [see pg. 7, ¶86 lines 1-6, sidelink resources are partitioned (e.g., using time division multiplexing (TDM)) into a first type that is grantable and a second type that is not grantable; also see provisional ‘411, pg. 24, ¶83 lines 1-4, sidelink resources are partitioned (e.g., using time division multiplexing (TDM)) into a first type that is grantable and a second type that is not grantable]; 
	the method further comprising performing sensing and reservation to resolve potential contention [see pg. 7, ¶86 lines 6-9, the BS “110” selects resources of the first type, and indicates the resources of the first type to source UE “120” to enable source UE “120” to transmit to target UE “120”; also see provisional ‘411, pg. 24, ¶83 lines 4-7, the BS “110” selects resources of the first type, and indicates the resources of the first type to source UE “120” to enable source UE “120” to transmit to target UE “120”].

Regarding Claim 13,
	Nam discloses a user equipment (UE) [see fig. 2, pg. 4, ¶43 lines 1-6, a UE or apparatus “120”; also see provisional ‘411, fig. 2, pg. 11, ¶40 lines 1-4, a UE or apparatus “120”] comprising: 
	at least one network interface [see fig. 2, pg. 4, ¶46 lines 20-22, a network controller “130” including communication unit “294”; also see provisional ‘411, fig. 2, pg. 13, ¶43 lines 14-15, a network controller “130” including communication unit “294”]; 
	at least one processor [see fig. 2, pg. 4, ¶46 lines 20-22, a controller/processor “290”; also see provisional ‘411, fig. 2, pg. 13, ¶43 lines 14-15, a controller/processor “290”]; 
	a non-transient computer readable memory for storing instructions which when executed by the at least one processor configures the UE to operate as a UE of a UE group to [see fig. 2, pg. 4, ¶46 lines 20-22, a memory “292” storing program data, when implemented by the processor “290” trigger the UE or apparatus “120” to; also see provisional ‘411, fig. 2, pg. 13, ¶43 lines 14-15, a memory “292” storing program data, when implemented by the processor “290” trigger the UE or apparatus “120” to]: 
	receive [see fig. 9: Step “910”, pg. 9, ¶109 lines 1-4, receiving; also see provisional ‘411, fig. 9: Step “910”, pg. 29, ¶104 lines 1-7, receiving], from a radio access network (RAN) node [see fig. 9: Step “910”, pg. 9, ¶109 lines 1-4, from a serving base station (BS); also see provisional ‘411, fig. 9: Step “910”, pg. 29, ¶104 lines 1-7, from a serving base station (BS)], a first resource configuration message including configuration information for sidelink resources indicated by a sidelink resource grant and conditions for using sidelink resources of the sidelink resource grant [see fig. 9: Step “910”, pg. 9, ¶109 lines 1-4, ¶117 lines 1-5, a sidelink resource grant via a PDCCH message associated with a group RNTI that identifies one or more resources for sidelink reception from a source UE; also see provisional ‘411, fig. 9: Step “910”, pg. 29, ¶104 lines 1-7, a sidelink resource grant via a PDCCH message associated with a group RNTI that identifies one or more resources for sidelink reception from a source UE].
	Although Nam discloses receiving, from a radio access network (RAN) node, a first resource configuration message and conditions for using sidelink resources, Nam does not explicitly teach wherein “the conditions indicate a usage area associated with a geographic area identifier (ID) range”; “receive, from a second UE of the UE group, a second sidelink resource configuration message, the second sidelink resource configuration message including an activation indicator to indicate at least a portion of the sidelink resources of the sidelink resource grant to be activated”; and “when the UE is in the usage area, transmit data using the portion of the sidelink resources that are activated based on the first and second sidelink resource configuration messages”.
	However Gulati discloses receiving [see fig(s) 4 & 6: Step “602”, pg. 9, ¶87 lines 1-15; ¶88 lines 1-13, receiving, by a remote UE “466”], from a radio access network (RAN) node [see fig(s) 4 & 6: Step “602”, pg. 9, ¶87 lines 1-15; ¶88 lines 1-13, from a network entity (e.g., base station “462”)], a first resource configuration message including configuration information for sidelink resources [see fig(s) 4 & 6: Step “602”, pg. 9, ¶87 lines 1-15; ¶88 lines 1-13, a message or indication to establish a connection with a relay UE “464” on a sidelink channel “430”] indicated by a sidelink resource grant and conditions for using sidelink resources of the sidelink resource grant [see fig(s) 4 & 6: Step “602”, pg. 9, ¶87 lines 1-15; ¶88 lines 1-13, to obtain a sidelink grant for the remote UE “466” while the relay UE “464” is in a connected state], wherein the conditions indicate a usage area associated with a geographic area identifier (ID) range [see fig(s) 4 & 6: Step “602”, pg. 6, ¶62 lines 1-4, the base station “462” provides a single or bulk radio network temporary identifier (RNTI) for each remote UE “466” that is connected with relay UE “464”]; 
	receiving [see fig(s) 4 & 6: Step “606”, pg. 9, ¶89 lines 6-13, receive, on the sidelink channel “430”], from a second UE of the UE group [see fig(s) 4 & 6: Step “606”, pg. 9, ¶89 lines 6-13, from the relay UE “464”], a second sidelink resource configuration message [see fig(s) 4 & 6: Step “606”, pg. 9, ¶89 lines 6-13, a sidelink grant associated with an RNTI of the remote UE “466”], the second sidelink resource configuration message including an activation indicator to indicate at least a portion of the sidelink resources of the sidelink resource grant to be activated [see fig(s) 4 & 6: Step “606”, pg. 9, ¶90 lines 1-6, the sidelink grant associated with the RNTI provides radio resources for bi-directional communication on the sidelink channel “430” corresponding to a “PC5” interface]; and
	when the UE is in the usage area [see fig(s) 4 & 7: Step “702”, pg. 9, ¶91 lines 1-18, after receiving (i.e. step “602”), the least one indication including resource allocation information for at least one of the relay UE “464” or a remote UE “466”], transmit data using the portion of the sidelink resources that are activated based on the first and second sidelink resource configuration messages [see fig(s) 4 & 7: Step “704”, pg. 9, ¶91 lines 1-18, the relay UE “464” transmits, on the sidelink channel “430”, the resource allocation information to the remote UE “466”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein “the conditions indicate a usage area associated with a geographic area identifier (ID) range”; “receiving, from a second UE of the UE group, a second sidelink resource configuration message, the second sidelink resource configuration message including an activation indicator to indicate at least a portion of the sidelink resources of the sidelink resource grant to be activated”; and “when the UE is in the usage area, transmit data using the portion of the sidelink resources that are activated based on the first and second sidelink resource configuration messages” as taught by Gulati in the system of Nam to provide efficient operations with respect to power and resource utilization in wireless communication systems [see Gulati, pg. 1, ¶5 lines 1-5].

Regarding Claim 14,
	Nam discloses a method for sidelink radio resource allocation in a user equipment (UE) group [see fig(s). 1 & 9, pg. 4, ¶47 lines 19-21; pgs. 8-9, ¶108 lines 1-6, a process “900” associated with sidelink communication resource signaling to schedule UEs for data transmission; also see provisional ‘411, fig(s). 1 & 9, pg. 4, ¶47 lines 19-21; pg. 29, ¶103 lines 1-4, a process “900”, associated with sidelink communication resource signaling to schedule UEs for data transmission], by a UE [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, by a target UE (e.g., UE “120” and/or the like); also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, by a target UE (e.g., UE “120” and/or the like)], the method [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, the process “900”; also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, the process “900”] comprising: 
	receiving [see fig(s). 1 & 9: Step “910”, pg. 9, ¶109 lines 1-4, receiving; also see provisional ‘411, fig(s). 1 & 9: Step “910”, pg. 29, ¶104 lines 1-7, receiving], from a radio access network (RAN) node [see fig(s). 1 & 9: Step “910”, pg. 9, ¶109 lines 1-4, from a serving base station (BS); also see provisional ‘411, fig(s). 1 & 9: Step “910”, pg. 29, ¶104 lines 1-7, from a serving base station (BS)], a resource configuration message comprising configuration information for sidelink resources indicated by a sidelink resource grant and conditions for using sidelink resources of the sidelink resource grant [see fig(s). 1 & 9: Step “910”, pg. 9, ¶109 lines 1-4, ¶117 lines 1-5, a sidelink resource grant via a PDCCH message associated with a group RNTI that identifies one or more resources for sidelink reception from a source UE; also see provisional ‘411, fig(s). 1 & 9: Step “910”, pg. 29, ¶104 lines 1-7, a sidelink resource grant via a PDCCH message associated with a group RNTI that identifies one or more resources for sidelink reception from a source UE].
	Although Nam discloses receiving, from a radio access network (RAN) node, a resource configuration message and conditions for using sidelink resources, Nam does not explicitly teach wherein “the conditions indicate a usage area associated with a geographic area identifier (ID) range”, “sending to at least one UE in the UE group, an activation message comprising the sidelink resources to be used for sidelink transmissions of at least one UE in the UE group according to the conditions and the UE group context, wherein the UE group context indicates that at least one UE in the UE group is within the usage area”.
	However Gulati discloses receiving [see fig. 5: Step “502”, pgs. 8-9, ¶85 lines 1-11, receive], from a radio access network (RAN) node [see fig. 5: Step “502”, pgs. 8-9, ¶85 lines 1-11, from a network entity (e.g., base station “462”)], a first resource configuration message comprising configuration information for sidelink resources [see fig. 5: Step “502”, pgs. 8-9, ¶85 lines 1-11, at least one message including a radio network temporary identifier (RNTI) of a remote UE “466” associated with the relay UE “464”] indicated by a sidelink resource grant and conditions for using sidelink resources of the sidelink resource grant [see fig. 5: Step “502”, pgs. 8-9, ¶87 lines 1-15, to obtain a sidelink grant for the remote UE “466” while the relay UE “464” is in a connected state], wherein the conditions indicate a usage area associated with a geographic area identifier (ID) range [see fig. 5: Step “502”, pg. 6, ¶62 lines 1-4, the base station “462” provides a single or bulk radio network temporary identifier (RNTI) for each remote UE “466” that is connected with relay UE “464”]; and 
	sending to at least one UE in the UE group [see fig. 5: Step “504”, pgs. 8-9, ¶85 lines 11-17, transmit, to the remote UE “466”], an activation message comprising the sidelink resources to be used for sidelink transmissions of at least one UE in the UE group according to the conditions and the UE group context [see fig. 5: Step “504”, pgs. 8-9, ¶85 lines 11-17; ¶86 lines 1-7, a sidelink grant associated with the RNTI on the sidelink channel including one or more index values each associated with one of the RNTI of the remote UE “466” and one or more additional RNTIs of one or more distinct remote UEs], wherein the UE group context indicates that at least one UE in the UE group is within the usage area [see fig. 5: Step “504”, pgs. 8-9, ¶86 lines 1-7, the index indicates a listing of a plurality of distinct index values each associated with an RNTI of a different remote UE].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein “the conditions indicate a usage area associated with a geographic area identifier (ID) range”, “sending to at least one UE in the UE group, an activation message comprising the sidelink resources to be used for sidelink transmissions of at least one UE in the UE group according to the conditions and UE group context, wherein the UE group context indicates that at least one UE in the UE group is within the usage area” as taught by Gulati in the system of Nam to provide efficient operations with respect to power and resource utilization in wireless communication systems [see Gulati, pg. 1, ¶5 lines 1-5].

Regarding Claim 16,
	Nam discloses the method of claim 14 [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, the process “900”; also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, the process “900”].
	Nam does not explicitly teach wherein the resource configuration message is sent using “Radio Resource Control (RRC)” signaling.
	However Gulati discloses the resource configuration message is sent using Radio Resource Control (RRC) signaling [see pg. 5, ¶106 lines 5-8, Radio Resource Control (RRC) signaling].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the resource configuration message is sent using “Radio Resource Control (RRC)” signaling as taught by Gulati in the system of Nam for the same motivation as set forth in claim 14.

Regarding Claim 17,
	The combined system of Nam and Gulati discloses the method of claim 14 [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, the process “900”; also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, the process “900”].
	Nam further discloses wherein the information for sidelink resources indicated by a sidelink resource grant and conditions for using sidelink resources of the sidelink resource grant [see fig(s). 1 & 9: Step “910”, pg. 9, ¶109 lines 1-4, ¶117 lines 1-5, the sidelink resource grant associated with a group RNTI that identifies one or more resources for sidelink reception from a source UE; also see provisional ‘411, fig(s). 1 & 9: Step “910”, pg. 29, ¶104 lines 1-7, a sidelink resource grant associated with a group RNTI that identifies one or more resources for sidelink reception from a source UE] comprises a sidelink map associated with a validity time duration and a validity location area [see pg. 7, ¶88 lines 11-17, the indication of the sidelink grant includes one or more identifiers of the source UE “120”, the target UE “120”, and/or the like; also see provisional ‘411, pg. 25, ¶85 lines 12-14, the indication of the sidelink grant includes one or more identifiers of the source UE “120”, the target UE “120”, and/or the like].

Regarding Claim 18,
	The combined system of Nam and Lee discloses the method of claim 17 [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, the process “900”; also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, the process “900”].
	Nam further discloses wherein the sidelink map is a dedicated sidelink map comprising a set of non-overlapping and non-interfering resources for use by the UE [see pg. 7, ¶86 lines 1-6, sidelink resources are partitioned (e.g., using time division multiplexing (TDM)) into a first type that is grantable and a second type that is not grantable; also see provisional ‘411, pg. 24, ¶83 lines 1-4, sidelink resources are partitioned (e.g., using time division multiplexing (TDM)) into a first type that is grantable and a second type that is not grantable].

Regarding Claim 20,
	The combined system of Nam and Gulati discloses the method of claim 17 [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, the process “900”; also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, the process “900”].
	Nam further discloses the method [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, the process “900”; also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, the process “900”] comprising: 
	receiving [see pg. 7, ¶88 lines 1-5, receiving; also see provisional ‘411, pgs. 24-25, ¶85 lines 1-4, receiving], from the RAN node [see pg. 7, ¶88 lines 1-5, from BS “110” also see provisional ‘411, pgs. 24-25, ¶85 lines 1-4, from BS “110”], an update to the sidelink map based on new information related to at least one of an access layer of the UE and a higher layer of the UE [see pg. 7, ¶88 lines 1-5, an indication of the sidelink grant via a group-common control signal; also see provisional ‘411, pgs. 24-25, ¶85 lines 1-4, an indication of the sidelink grant via a group-common control signal].

Regarding Claim 21,
	Nam discloses a user equipment (UE) [see fig. 2, pg. 4, ¶43 lines 1-6, a UE or apparatus “120”; also see provisional ‘411, fig. 2, pg. 11, ¶40 lines 1-4, a UE or apparatus “120”] comprising: 
	at least one network interface [see fig. 2, pg. 4, ¶46 lines 20-22, a network controller “130” including communication unit “294”; also see provisional ‘411, fig. 2, pg. 13, ¶43 lines 14-15, a network controller “130” including communication unit “294”]; 
	at least one processor [see fig. 2, pg. 4, ¶46 lines 20-22, a controller/processor “290”; also see provisional ‘411, fig. 2, pg. 13, ¶43 lines 14-15, a controller/processor “290”]; 
	a non-transient computer readable memory for storing instructions which when executed by the at least one processor configures the UE to operate as a UE of a UE group to [see fig. 2, pg. 4, ¶46 lines 20-22, a memory “292” storing program data, when implemented by the processor “290” trigger the UE or apparatus “120” to; also see provisional ‘411, fig. 2, pg. 13, ¶43 lines 14-15, a memory “292” storing program data, when implemented by the processor “290” trigger the UE or apparatus “120” to]: 
	receive [see fig(s). 1 & 9: Step “910”, pg. 9, ¶109 lines 1-4, receiving; also see provisional ‘411, fig(s). 1 & 9: Step “910”, pg. 29, ¶104 lines 1-7, receiving], from a radio access network (RAN) node [see fig(s). 1 & 9: Step “910”, pg. 9, ¶109 lines 1-4, from a serving base station (BS); also see provisional ‘411, fig(s). 1 & 9: Step “910”, pg. 29, ¶104 lines 1-7, from a serving base station (BS)], a resource configuration message comprising configuration information for sidelink resources indicated by a sidelink resource grant and conditions for using sidelink resources of the sidelink resource grant [see fig(s). 1 & 9: Step “910”, pg. 9, ¶109 lines 1-4, ¶117 lines 1-5, a sidelink resource grant via a PDCCH message associated with a group RNTI that identifies one or more resources for sidelink reception from a source UE; also see provisional ‘411, fig(s). 1 & 9: Step “910”, pg. 29, ¶104 lines 1-7, a sidelink resource grant via a PDCCH message associated with a group RNTI that identifies one or more resources for sidelink reception from a source UE].
	Although Nam discloses receiving, from a radio access network (RAN) node, a resource configuration message and conditions for using sidelink resources, Nam does not explicitly teach wherein “the conditions indicate a usage area associated with a geographic area identifier (ID) range”, “sending to at least one UE in the UE group, an activation message comprising the sidelink resources to be used for sidelink transmissions of at least one UE in the UE group according to the conditions and UE group context, wherein the UE group context indicates that at least one UE in the UE group is within the usage area”.
	However Gulati discloses receiving [see fig. 5: Step “502”, pgs. 8-9, ¶85 lines 1-11, receive], from a radio access network (RAN) node [see fig. 5: Step “502”, pgs. 8-9, ¶85 lines 1-11, from a network entity (e.g., base station “462”)], a first resource configuration message comprising configuration information for sidelink resources [see fig. 5: Step “502”, pgs. 8-9, ¶85 lines 1-11, at least one message including a radio network temporary identifier (RNTI) of a remote UE “466” associated with the relay UE “464”] indicated by a sidelink resource grant and conditions for using sidelink resources of the sidelink resource grant [see fig. 5: Step “502”, pgs. 8-9, ¶87 lines 1-15, to obtain a sidelink grant for the remote UE “466” while the relay UE “464” is in a connected state], wherein the conditions indicate a usage area associated with a geographic area identifier (ID) range [see fig. 5: Step “502”, pg. 6, ¶62 lines 1-4, the base station “462” provides a single or bulk radio network temporary identifier (RNTI) for each remote UE “466” that is connected with relay UE “464”]; and 
	sending to at least one UE in the UE group [see fig. 5: Step “504”, pgs. 8-9, ¶85 lines 11-17, transmit, to the remote UE “466”], an activation message comprising the sidelink resources to be used for sidelink transmissions of at least one UE in the UE group according to the conditions and the UE group context [see fig. 5: Step “504”, pgs. 8-9, ¶85 lines 11-17; ¶86 lines 1-7, a sidelink grant associated with the RNTI on the sidelink channel including one or more index values each associated with one of the RNTI of the remote UE “466” and one or more additional RNTIs of one or more distinct remote UEs], wherein the UE group context indicates that at least one UE in the UE group is within the usage area [see fig. 5: Step “504”, pgs. 8-9, ¶86 lines 1-7, the index indicates a listing of a plurality of distinct index values each associated with an RNTI of a different remote UE].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein “the conditions indicate a usage area associated with a geographic area identifier (ID) range”, “sending to at least one UE in the UE group, an activation message comprising the sidelink resources to be used for sidelink transmissions of at least one UE in the UE group according to the conditions and UE group context, wherein the UE group context indicates that at least one UE in the UE group is within the usage area” as taught by Gulati in the system of Nam to provide efficient operations with respect to power and resource utilization in wireless communication systems [see Gulati, pg. 1, ¶5 lines 1-5].

Claims 3, 7, 8, 9 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over “Nam” in view of “Gulati” and in further view of Lee et al. (US 2020/0389900 A1) hereinafter “Lee”.

Regarding Claim 3,
	The combined system of Nam and Gulati discloses the method of claim 1 [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, the process “900”; also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, the process “900”], wherein the method [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, the process “900”; also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, the process “900”] comprises:
	receiving [see fig(s). 1 & 9: Step “910”, pg. 9, ¶109 lines 1-4, receiving; also see provisional ‘411, fig(s). 1 & 9: Step “910”, pg. 29, ¶104 lines 1-7, receiving], from a radio access network (RAN) node [see fig(s). 1 & 9: Step “910”, pg. 9, ¶109 lines 1-4, from a serving base station (BS); also see provisional ‘411, fig(s). 1 & 9: Step “910”, pg. 29, ¶104 lines 1-7, from a serving base station (BS)], a first resource configuration message including configuration information for sidelink resources indicated by a sidelink resource grant and the conditions for using the sidelink resources [see fig(s). 1 & 9: Step “910”, pg. 9, ¶109 lines 1-4, ¶117 lines 1-5, a sidelink resource grant via a PDCCH message associated with a group RNTI that identifies one or more resources for sidelink reception from a source UE; also see provisional ‘411, fig(s). 1 & 9: Step “910”, pg. 29, ¶104 lines 1-7, a sidelink resource grant via a PDCCH message associated with a group RNTI that identifies one or more resources for sidelink reception from a source UE].
	Neither Nam nor Gulati explicitly teach “sending, to the RAN node, a request message comprising UE assistance information (UAI), the UAI containing a UE communications pattern, an identifier of the UE group and a request for configured resource grant”; and “receiving, from the RAN node, a response message comprising the first resource configuration message”.
	However Lee discloses sending [see pg. 5, ¶105 lines 1-17, transmitting], to the RAN node [see pg. 5, ¶105 lines 1-17, to the eNB], a request message comprising UE assistance information (UAI) [see pg. 5, ¶105 lines 1-17, a resource request for scheduling transmission of sidelink control information (SCI) and data], the UAI containing a UE communications pattern [see pg. 5, ¶105 lines 1-17, the SCI including a sidelink buffer status report (BSR)], an identifier of the UE group and a request for configured resource grant [see pg. 5, ¶105 lines 1-17, a configured sidelink radio network temporary identity (SL-RNTI) and a scheduling request (dedicated scheduling request (D-SR))]; and 
	receiving [see pg. 5, ¶105 lines 1-17, receiving], from the RAN node [see pg. 5, ¶105 lines 1-17, from the eNB], a response message comprising the first sidelink resource configuration message [see pg. 5, ¶105 lines 1-17, a transmission resource for sidelink communication and resources required for transmission].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “sending, to the RAN node, a request message comprising UE assistance information (UAI), the UAI containing a UE communications pattern, an identifier of the UE group and a request for configured resource grant”; and “receiving, from the RAN node, a response message comprising the first sidelink resource configuration message” as taught by Lee in the combined system of Nam and Gulati for providing a low cost, enhanced MTC (eMTC), D2D transmission capability since both Uu and D2D use the same transmission chain [see Lee pg. 6, ¶118 lines 5-8].

Regarding Claim 7,
	The combined system of Nam and Gulati discloses the method of claim 1 [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, the process “900”; also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, the process “900”].
	Neither Nam nor Gulati explicitly teach wherein “the configuration information for sidelink resource grant includes a sidelink (SL) resource allocation mode, wherein the mode is one of Mode 1 and Mode 2”.
	However Lee discloses wherein the configuration information for sidelink resource grant includes a sidelink (SL) resource allocation mode [see pg. 5, ¶105 lines 1-17; ¶106 lines 1-3, the UE supporting sidelink communication operates in two modes for resource allocation], wherein the mode is one of Mode 1 and Mode 2 [see pg. 5, ¶105 lines 1-17; ¶106 lines 1-3, wherein the modes is: a first mode (mode 1) scheduled resource allocation, and a second mode (mode 2) for autonomous resource selection].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein “the configuration information for sidelink resource grant includes a SL resource allocation mode, wherein the mode is one of Mode 1 and Mode 2” as taught by Lee in the combined system of Nam and Gulati for providing a low cost, enhanced MTC (eMTC), D2D transmission capability since both Uu and D2D use the same transmission chain [see Lee pg. 6, ¶118 lines 5-8].
	
Regarding Claim 8,
	The combined system of Nam and Gulati discloses the method of claim 1 [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, the process “900”; also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, the process “900”].
	Neither Nam nor Gulati explicitly teach wherein “the activation indicator comprises an indication specifying the portion of the sidelink resources indicated by the sidelink resource grant”.
	However Lee discloses the activation indicator comprises an indication specifying the portion of the sidelink resources indicated by the sidelink resource grant [see fig. 8: Step “820”, pg. 7, ¶133 lines 1-6, the local ID of the relay UE is used for uniquely identifying the relay UE among all connected UEs including the relay UE and all remote UEs connected thereto].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein “the activation indicator comprises an indication specifying the portion of the sidelink resources indicated by the sidelink resource grant” as taught by Lee in the combined system of Nam and Gulati for providing a low cost, enhanced MTC (eMTC), D2D transmission capability since both Uu and D2D use the same transmission chain [see Lee pg. 6, ¶118 lines 5-8].

Regarding Claim 9,
	The combined system of Nam and Gulati discloses the method of claim 1 [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, the process “900”; also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, the process “900”].
	Neither Nam nor Gulati explicitly teach wherein “the second sidelink resource configuration message including a deactivation indicator”.
	However Gulati discloses wherein the second sidelink resource configuration message including a deactivation indicator [see pg. 5, ¶150 lines 1-4, the remote UE, having received the second resource pool from the relay UE, releases the first resource pool].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein “the second sidelink resource configuration message including a deactivation indicator” as taught by Lee in the combined system of Nam and Gulati for providing a low cost, enhanced MTC (eMTC), D2D transmission capability since both Uu and D2D use the same transmission chain [see Lee pg. 6, ¶118 lines 5-8].

Regarding Claim 15,
	The combined system of Nam and Gulati discloses the method of claim 14 [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, the process “900”; also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, the process “900”], wherein the method [see fig(s). 1 & 9, pgs. 8-9, ¶108 lines 1-6, the process “900”; also see provisional ‘411, fig(s). 1 & 9, pg. 29, ¶103 lines 1-4, the process “900”] further comprises: 
	receiving [see fig(s). 1 & 9: Step “910”, pg. 9, ¶109 lines 1-4, receiving; also see provisional ‘411, fig(s). 1 & 9: Step “910”, pg. 29, ¶104 lines 1-7, receiving], from a radio access network (RAN) node [see fig(s). 1 & 9: Step “910”, pg. 9, ¶109 lines 1-4, from a serving base station (BS); also see provisional ‘411, fig(s). 1 & 9: Step “910”, pg. 29, ¶104 lines 1-7, from a serving base station (BS)], a resource configuration message comprising information for sidelink resources indicated by a sidelink resource grant and conditions for using sidelink resources of the sidelink resource grant [see fig(s). 1 & 9: Step “910”, pg. 9, ¶109 lines 1-4, ¶117 lines 1-5, a sidelink resource grant via a PDCCH message associated with a group RNTI that identifies one or more resources for sidelink reception from a source UE; also see provisional ‘411, fig(s). 1 & 9: Step “910”, pg. 29, ¶104 lines 1-7, a sidelink resource grant via a PDCCH message associated with a group RNTI that identifies one or more resources for sidelink reception from a source UE].
	Neither Nam nor Gulati explicitly teach “sending, to the RAN node, a message comprising Group Assistance Information (GAI), the GAI comprising a request for aggregated configured sidelink resource grant for the UE group”.
	 However Lee discloses sending [see pg. 5, ¶105 lines 1-17, transmitting], to the RAN node [see pg. 5, ¶105 lines 1-17, to the eNB], a message comprising Group Assistance Information (GAI) [see pg. 5, ¶105 lines 1-17, a resource request for scheduling transmission of sidelink control information (SCI) and data], the GAI comprising a request for aggregated configured sidelink resource grant for the UE group [see pg. 5, ¶105 lines 1-17, the SCI including a configured sidelink radio network temporary identity (SL-RNTI) and a scheduling request (dedicated scheduling request (D-SR))].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “sending, to the RAN node, a message comprising Group Assistance Information (GAI), the GAI comprising a request for aggregated configured sidelink resource grant for the UE group” by Lee in the combined system of Nam and Gulati for providing a low cost, enhanced MTC (eMTC), D2D transmission capability since both Uu and D2D use the same transmission chain [see Lee pg. 6, ¶118 lines 5-8].

Conclusion   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Rushil P. Sampat
Examiner
Art Unit 2469

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469